DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants canceled claims 1-5 of elected Group I.  However, claim 25 is still pending and free of the prior art.
Applicants must cancel non-elected Groups II-VI (claims 6-24) to move this case to allowance.  Each of the non-elected Groups cannot be rejoined to elected Group I since these claims/groups are drawn to distinct processes.  Even if, arguably, some of these non-elected Groups have some compounds and/or steps in common with elected Group I, they are not identical in coverage and therefore really do constitute distinct processes.  Non-elected Groups II-VI (claims 6-24) constitute five distinct processes to make some, but not all of the claim 25 compounds.  Furthermore, claim 25 constitutes multiple compounds.  Thus, claims 6-25 would constitute multiple distinct processes to make some, but not all of the multiple distinct compounds of claim 25.  Moreover, new claim 34 adds another distinct process.  Recall, applications with distinct synthetic processes are not considered to have unity of invention.  See page 3 of the Restriction Requirement of 08/17/2021; see also 37 CFR 1.475(b) and 37 CFR 1.475(c), which are cited on page 3 of the 08/17/2021 Office Action.
A review of the art for the new claim 34 process in Registry, HCaplus, and Casreact databases of STN retrieved the same DeMATTEI prior art reference as was used in the previous Office Action (this time, DeMATTEI is used in an obviousness rejection).  See “SEARCH 6” and “SEARCH 7” in enclosed search notes.
Furthermore, an art search was conducted for each compound of base claim 25 using Registry, HCaplus, and Casreact databases of STN.  These searches retrieved no prior art references (verifies findings from a similar search performed for the previous Office Action).  See “SEARCH 8” through “SEARCH 16” in enclosed search notes.
Furthermore, a review of the “SEARCH 6” through “SEARCH 16” STN search results by the instant application’s inventor/assignee/owner names did not retrieve double patent references.
Moreover, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Applicants added new claims 34-41, which Examiner has examined alongside claim 25 as elected Group I claims.
Claims 6-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group II-VI, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/16/2021.
Current Status of 16/768,178
This Office Action is responsive to the amended claims of March 25, 2022.
Claims 25 and 34-41 have been examined on the merits.  Claim 25 is previously presented.  Claims 34-41 are new.
Priority
Applicants identify the instant application, Serial #:  16/768,178, filed 05/29/2020, as a national stage entry of PCT/US2018/063451, International Filing Date: 11/30/2018, which claims foreign priority to European Patent Office application:  17382829.4, filed 12/01/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The effective filing date for new claim 34 is the International Filing Date of November 30, 2018, as the instant claims 34-41 are not fully supported by the foreign priority application.  The effective filing date for previously presented claim 25 is December 1, 2017 since instant claim 25 finds support in the foreign priority application.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of March 25, 2022.
The Examiner has reviewed the claim amendments and Reply of 03/25/2022.
The objection to the Specification (see paragraph 18) in the previous Office Action is withdrawn as Applicants amended the Specification to remove the “http” browser code, as requested.  The amendment to the Specification of 03/25/2022 is formally accepted and entered into the record.
The anticipatory prior art rejection (see paragraphs 19-21) from the previous Office Action is withdrawn as Applicants canceled claims 1-5.  However, new claims 34-41 are prima facie obvious in light of the reference DeMATTEI, which was previously used in the previous (now withdrawn) anticipatory prior art rejection.
The Examiner has reviewed Applicants’ Remarks (page 18) and the Example 1 (paragraphs [00251]-[00258]) in the Specification.  However, the Examiner disagrees that there is an explicit explanation in the Specification as to how and why the acid or salts used in the instant new claims 34-41 are superior or provide unexpected results compared to the HNO3 and H2SO4 used in DeMATTEI.  Applicants are invited to expand on what they began to explain in page 18 of the Remarks by indicating how each Table 1-3 in Example 1 of the Specification helps to show unexpected results from use of the instantly claimed acids or salts and how use of said acids or salts differentiates new claims 34-41 from the DeMATTEI reference.
The non-statutory double patent rejections (made in paragraphs 22-24 of previous Office Action) are withdrawn as Applicants canceled rejected claims 1-2.  These double patent references are no longer double patent references against pending claims 25 and 34-41.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 35 is drawn to a process to prepare compound 11A from compound 12 but the reader has no idea to what structures compounds 11A and 12 pertain.
As drafted, independent (emphasis) claim 35 does not provide structures or compound names to match the numbers 11A and 12 thereby rendering the metes and bounds of claim 35 undefined (hence rendering claim 35 indefinite).  The reader has no idea to what structure(s) compounds 12 and 11A pertain.  Remember that the illustrated structures of one independent claim (such as claim 34) are not automatically incorporated by reference into another independent claim (claim 35).
The claims 36-41 are similarly rejected as these claims refer back to claim 35 but do not remedy the rationale underpinning the rejection against claim 35.
Please copy and paste the illustrations of compounds 11A and 12 from claim 34 into new independent claim 35 to render moot this rejection.  If Applicants revise claim 35 to depend on claim 34, Applicants must be careful not to have a multiple dependent claim (claims 36-41) depend on another multiple dependent claim.
Note:  this rejection is properly made FINAL since Applicants added new claim 35 after the Non-Final Office Action of 11/26/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over:
DeMATTEI (WO 2010/108162 A1, referenced in IDS of 12/10/2020).

The new claim 34 teaches a process to prepare compound 1 comprising converting compound 12 into compound 11A; then converting compound 11A into compound 4; then reacting compound 3 with compound 4 to produce compound 5; and finally converting compound 5 into compound 1.

Determining the scope and contents of the prior art:
The reference DeMATTEI helps teach the process of claim 34 (see Example 6 in paragraph [00352] on page 86):

    PNG
    media_image1.png
    604
    1305
    media_image1.png
    Greyscale
 .  The Examiner hand-wrote in the compounds of the instant claim 34 to show how the process of Example 6 helps teach instant claim 34.  Example 6 (paragraph [00352] on page 86) depicts the process of instant claim 34:  a process to produce instant compound 1/reference compound 34 (above) comprising:  converting instant compound 12/reference compound 30 (above) into instant compound 11A/reference compound 31 (above); converting instant compound 11A/reference compound 31 (above) into instant compound 4/reference compound 32; reacting instant compound 3/reference compound 26 (above) with instant compound 4/reference compound 32 to produce instant compound 5/reference compound 33 (above); and finally converting instant compound 5/reference compound 33 (above) into instant compound 1/reference compound 34 (above) in Example 6 (para [00352], above).
	Furthermore, DeMATTEI teaches use of the solvent dichloromethane (DCM), which is CH2Cl2 (instant claims 39-40), during the conversion process of instant compound 12 into instant compound 11A (see Method 2 paragraph [00358]).
	Furthermore, DeMATTEI Example 6 teaches the conversion of instant starting compound 13/reference compound 29 (above) into instant compound 12/reference compound 30 (above) (see paragraph [00352] on page 86) (teaches instant claim 41).

Ascertaining the differences between the prior art and the claims at issue:
Although reference DeMATTEI Example 6 (paragraph [00352] on page 86) helps teach the process of instant claim 34, as per above, it does not teach use of one or more acids or salts selected from KNO3, NaNO3, AlCl3, trimethylsilyl chloride, and TiCl4 as required by instant claim 34 step a).

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of modulator compounds useful for treating cystic fibrosis, and possesses the technical knowledge necessary to make adjustments to the synthesis to optimize/enhance the pharmacokinetic properties of the produced compounds.  Said artisan has also reviewed the problems in the art as regards to bioavailability of said cystic fibrosis modulator compounds and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
The instant claims 34-38 are prima facie obvious in light of the teachings of DeMATTEI.
The artisan would find obvious before the effective filing date of the claimed invention to use one or more of the specific acids or salts disclosed in step a) of instant claim 34.
The artisan would be motivated to use at least one of KNO3 or NaNO3 from instant claim 34 to convert instant compound 12 into instant compound 11A.  The artisan would expect that substituting either KNO3 or NaNO3 (instant claim 34 step a)) in place of/in lieu of the HNO3 from the DeMATTEI Example 6 reaction conditions during the conversion process of reference compound 30 (equivalent to instant compound 12) into reference compound 31 (structurally equivalent to instant compound 11A) (DeMATTEI paragraph [00352] on page 86) would still bring about the same chemical conversion (of instant compound 12 into instant compound 11A).  This expectation is valid since the NO3 of DeMATTEI’s HNO3 (from reference DeMATTEI Example 6) is an “acid or salt” and equivalent in ionic (salt) structure to the NO3 of NaNO3 or KNO3 of step a) of instant claim 34.  Moreover, all other teachings of DeMATTEI Example 6 are equivalent to the reaction conditions, starting compounds, intermediates, and final product of instant method claim 34.
This rejection can properly be made FINAL as it rejects new claims 34-41 which have not previously been pending.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 34-41 are not presently allowable as written.
Claim 25 is presently allowable as written for the rationale stated within paragraphs 27-29 of the Non-Final Office Action of 11/26/2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625